DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claimmaster Software (Non-Patent Literature “Patent Proofreading Reports in HTML Format”, listed as Appendix A of Affidavit filed 12/14/2020).
As per claims 1-20, Claimmaster Software discloses all of the limitations of the claims. The Affidavit lists this document as being dated 1/6/2018, which predates all of the applicant’s public written .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neustel (U.S. Patent Application Publication 2014/0200880) in view of Lundberg (U.S. Patent Application Publication 2013/0086469).
As per claims 1, 10 and 18, Neustel discloses:
A computer-implemented method, comprising: 
providing first data, wherein the first data comprises: 
text of a first patent claim, wherein the text of the first patent claim comprises a first noun phrase and a second noun phrase, a first element that encloses the first noun phrase of the first patent claim, wherein the first element includes first metadata that indicates that the first noun phrase does not have an antecedent basis, a second element that encloses the second noun phrase of the first patent claim, wherein the second element includes second metadata that indicates that the second noun phrase has an antecedent basis; and 
providing second data comprising computer-executable instructions that, when executed, cause at least one processor to perform actions comprising: 

receiving a user-interface event corresponding to a selection of the first element, obtaining the first element using the user-interface event; 
processing the first element to obtain information about words of the first noun phrase, identifying a matching word using the information about the words of the first noun phrase, wherein the matching word is outside of the first noun phrase, and modifying an appearance of the matching word (Figure 26 and Paragraphs [0182-0185] – The user may select a claim element (noun) which is then highlighted throughout the claims with the original (antecedent) instance highlighted differently).
Neustel fails to disclose that the implementation is in HTML.
However, Lunberg in the same field of endeavor teaches that the implementation can be in HTML (Paragraph [0017]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method system and computer readable media of Neustel with the HTML implementation of Lundberg because it is a case of simple substitution of one known element for another to obtain predictable results.
 Claim 10 is directed to a system for implementing the computer implemented method of claim 1, so is rejected for similar reasons.
Claim 19 is directed to a computer readable media containing instructions to cause a processor to execute the method of claim 1, so is rejected for similar reasons.

As per claims 2 and 11, the combination of Neustel and Lundberg discloses all of the limitations of claims 1 and 10 above. Neustel in the combination further discloses:
the first html element comprises a third html element; the third html element encloses a word of the first noun phrase; and processing the first HTML element to obtain information about words of the first noun phrase comprises processing the third HTML element (Figure 26 and Paragraphs [0182-0185] – The user may select a claim element (noun) which is then highlighted throughout the claims with the original (antecedent) instance highlighted differently. Since the first and third element can be the same element, this meets the limitation as written).

As per claims 3, 12 and 20, the combination of Neustel and Lundberg discloses all of the limitations of claims 2, 11 and 19 above. Neustel in the combination further discloses:
the third HTML element comprises third metadata indicating a base form of the word; and identifying the matching word comprises using the base form of the word (Figure 3c and Paragraph [0109] – multiple forms of the noun are matched with the default form being either preset or user selected).

As per claims 4 and 13, the combination of Neustel and Lundberg discloses all of the limitations of claims 3 and 12 above. Neustel in the combination further discloses:
the first data comprises a fourth HTML element that encloses the matching word; the fourth HTML element comprises fourth metadata indicating a base form of the matching word; and identifying the matching word comprises using the base form of the matching word (Figure 3c and Paragraph [0109] – multiple forms of the noun are matched with the default form being either preset or user selected).

As per claims 5 and 14, the combination of Neustel and Lundberg discloses all of the limitations of claims 1 and 10 above. Neustel in the combination further discloses:
identifying the matching word comprises comparing a base form of a word of the first noun phrase and a base form of the matching word (Figure 3c and Paragraph [0109] – multiple forms of the noun are matched with the default form being either preset or user selected).

As per claims 7 and 16, the combination of Neustel and Lundberg discloses all of the limitations of claims 3 and 12 above. Neustel in the combination further discloses:
the third metadata comprises a data attribute of the third HTML element (Figure 3c and Paragraph [0109] – multiple forms of the noun are matched with the default form being either preset or user selected. The data attribute can be the default form).

As per claims 8 and 17, the combination of Neustel and Lundberg discloses all of the limitations of claims 1 and 10 above. Lundberg in the combination further discloses:
the second data comprises JavaScript (Paragraph [0017] – the invention can be implemented using Javascript)

As per claims 9 and 18, the combination of Neustel and Lundberg discloses all of the limitations of claims 1 and 10 above. Lundberg in the combination further discloses:
the user-interface event corresponds to a mouse click (Paragraph [0085] – the user selects elements through clicking a mouse)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neustel (U.S. Patent Application Publication 2014/0200880) and Lundberg (U.S. Patent Application Publication 2013/0086469) in view of Cook et al. (U.S. Patent Application Publication 2016/0048488).
As per claims 6 and 15, the combination of Neustel and Lundberg discloses all of the limitations of claims 5 and 14 above. The combination fails to explicitly disclose:
the base form of a word comprises a stem of the word, a lemma of the word, or a prefix of the word.
However, Cook et al. in the same field of endeavor teaches:
the base form of a word comprises a stem of the word, a lemma of the word, or a prefix of the word (Paragraph [0036] - word stems are compared to determine matches).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method system and computer readable media of Neustel and Lundberg with the stem matching of Lundberg because it is a case of simple substitution of one known element for another to obtain predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677